     Case: 1:20-cv-00041-GHD-JMV Doc #: 17 Filed: 12/08/20 1 of 2 PageID #: 39




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

RANDY OUTLAW                                                                            PLAINTIFF

V.                                               CIVIL ACTION NO. 1:20-CV-00041-GHD-JMV

LOWNDES COUNTY ADULT DETENTION CENTER                                                  DEFENDANT

                        ORDER DIRECTING PLAINTIFF TO SUBMIT
                       ADDITIONAL INFORMATION TO THE COURT

       On December 8, 2020, Plaintiff Randy Outlaw, an inmate currently confined at the

Southern Mississippi Correctional Institution, appeared via video conference before the

undersigned for a hearing pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985). Upon

due consideration, the Court finds that more information is required to properly consider whether

there exists a justiciable basis for Plaintiff’s claim filed under 42 U.S.C. § 1983.

       Plaintiff claims that he was denied appropriate medical care when he complained of a

tooth ache for almost a year before being seen and treated by a dentist. According to Plaintiff, he

was provided with Orajel, ibuprofen, and antibiotics on approximately three occasions, prior to

ultimately being taken to a dentist. Plaintiff additionally claims that he went without running

water in his cell for six months. Plaintiff stated that while he had a working toilet during that

time, his sink was shut off due to repairs, and he was unable to perform general tasks of hygiene

like brushing his teeth and washing his face in his cell. Plaintiff, however, was provided access

to running water outside his cell.

       Plaintiff has named Lowndes County Adult Detention Center (“LCADC”) as the only

defendant in this action. LCADC, however, is not amenable to civil suit. See Ryan v. Arledge,

2017 WL 1194461 (N.D. Miss. Feb. 16, 2017); Dowdle v. Howard, 2013 WL 4538855 (N.D.

Miss. Aug. 27, 2013). The Court, therefore, directs Plaintiff to submit to the Court the names of
     Case: 1:20-cv-00041-GHD-JMV Doc #: 17 Filed: 12/08/20 2 of 2 PageID #: 40




individuals, if any, whom he believes are personally responsible for the alleged constitutional

violations. Along with these names, Plaintiff must also provide a description of each

individual’s personal involvement in the alleged actions or inactions. Plaintiff must submit this

information to the Court within thirty (30) days from the date of this Order. Plaintiff’s failure to

do so may result in dismissal of this action pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

       SO ORDERED, this the 8th day of December, 2020.

                                                      /s/ Jane M. Virden  ___________
                                                      JANE M. VIRDEN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
